Name: Council Decision (EU) 2018/965 of 6 July 2018 on the financial contributions to be paid by Member States to finance the European Development Fund, including the second instalment and a revised annual amount for 2018
 Type: Decision
 Subject Matter: EU institutions and European civil service;  cooperation policy;  budget;  EU finance
 Date Published: 2018-07-09

 9.7.2018 EN Official Journal of the European Union L 172/4 COUNCIL DECISION (EU) 2018/965 of 6 July 2018 on the financial contributions to be paid by Member States to finance the European Development Fund, including the second instalment and a revised annual amount for 2018 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement, and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (1), and in particular Article 7 thereof, Having regard to Council Regulation (EU) 2015/323 of 2 March 2015 on the financial regulation applicable to the 11th European Development Fund (2), and in particular Article 21(3) and (4) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with the procedure laid down in Article 21(3) of Regulation (EU) 2015/323 (the 11th EDF Financial Regulation), the Commission is to present a proposal by 15 June 2018 specifying the amount of the second instalment of the contribution for 2018 and a revised annual amount of the contribution for 2018, in cases where that annual amount deviates from actual needs. (2) On 15 April 2018, in accordance with Article 52 of the 11th EDF Financial Regulation, the European Investment Bank (EIB) sent its updated estimates of commitments and payments under the instruments it manages to the Commission. (3) Article 22(1) of the 11th EDF Financial Regulation provides that calls for contributions first use up the amounts provided for in previous EDFs. Therefore a call for funds under the 10th EDF for the EIB and 11th EDF for the Commission should be made. (4) On 20 November 2017, the Council adopted Decision (EU) 2017/2171 (3), setting the annual amount of the Member States' EDF contributions for 2018 at EUR 4 550 000 000 for the Commission and at EUR 250 000 000 for the EIB, HAS ADOPTED THIS DECISION: Article 1 The individual EDF contributions to be paid by Member States to the Commission and the EIB as the second instalment for 2018 are provided for in the table set out in the Annex. Article 2 The annual amount of the Member States' EDF contributions for 2018 is hereby revised at EUR 4 500 000 000. It shall be divided into EUR 4 250 000 000 for the Commission and EUR 250 000 000 for the EIB. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 6 July 2018. For the Council The President G. BLÃ MEL (1) OJ L 210, 6.8.2013, p. 1. (2) OJ L 58, 3.3.2015, p. 17. (3) Council Decision (EU) 2017/2171 of 20 November 2017 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2019, the annual amount for 2018, the first instalment for 2018 and an indicative and non-binding forecast for the expected annual amounts of contributions for the years 2020 and 2021 (OJ L 306, 22.11.2017, p. 21). ANNEX MEMBER STATES Key 10th EDF % Key 11th EDF % 2nd instalment 2018 (EUR) Total Commission 11th EDF EIB 10th EDF BELGIUM 3,53 3,24927 42 240 510,00 3 530 000,00 45 770 510,00 BULGARIA 0,14 0,21853 2 840 890,00 140 000,00 2 980 890,00 CZECH REPUBLIC 0,51 0,79745 10 366 850,00 510 000,00 10 876 850,00 DENMARK 2,00 1,98045 25 745 850,00 2 000 000,00 27 745 850,00 GERMANY 20,50 20,57980 267 537 400,00 20 500 000,00 288 037 400,00 ESTONIA 0,05 0,08635 1 122 550,00 50 000,00 1 172 550,00 IRELAND 0,91 0,94006 12 220 780,00 910 000,00 13 130 780,00 GREECE 1,47 1,50735 19 595 550,00 1 470 000,00 21 065 550,00 SPAIN 7,85 7,93248 103 122 240,00 7 850 000,00 110 972 240,00 FRANCE 19,55 17,81269 231 564 970,00 19 550 000,00 251 114 970,00 CROATIA 0,00 0,22518 2 927 340,00 0,00 2 927 340,00 ITALY 12,86 12,53009 162 891 170,00 12 860 000,00 175 751 170,00 CYPRUS 0,09 0,11162 1 451 060,00 90 000,00 1 541 060,00 LATVIA 0,07 0,11612 1 509 560,00 70 000,00 1 579 560,00 LITHUANIA 0,12 0,18077 2 350 010,00 120 000,00 2 470 010,00 LUXEMBOURG 0,27 0,25509 3 316 170,00 270 000,00 3 586 170,00 HUNGARY 0,55 0,61456 7 989 280,00 550 000,00 8 539 280,00 MALTA 0,03 0,03801 494 130,00 30 000,00 524 130,00 NETHERLANDS 4,85 4,77678 62 098 140,00 4 850 000,00 66 948 140,00 AUSTRIA 2,41 2,39757 31 168 410,00 2 410 000,00 33 578 410,00 POLAND 1,30 2,00734 26 095 420,00 1 300 000,00 27 395 420,00 PORTUGAL 1,15 1,19679 15 558 270,00 1 150 000,00 16 708 270,00 ROMANIA 0,37 0,71815 9 335 950,00 370 000,00 9 705 950,00 SLOVENIA 0,18 0,22452 2 918 760,00 180 000,00 3 098 760,00 SLOVAKIA 0,21 0,37616 4 890 080,00 210 000,00 5 100 080,00 FINLAND 1,47 1,50909 19 618 170,00 1 470 000,00 21 088 170,00 SWEDEN 2,74 2,93911 38 208 430,00 2 740 000,00 40 948 430,00 UNITED KINGDOM 14,82 14,67862 190 822 060,00 14 820 000,00 205 642 060,00 TOTAL EU-28 100,00 100,00 1 300 000 000,00 100 000 000,00 1 400 000 000,00